Citation Nr: 0720647	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   
 
2.  Entitlement to service connection for a lung disorder.   
 
3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1971 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
denied service connection for a psychiatric disorder, a lung 
disorder (claimed as chronic obstructive pulmonary disease 
(COPD)) and for hepatitis C.  In September 2006, the veteran 
testified at a Travel Board hearing at the RO.  

The issue of entitlement to service connection for a 
psychiatric disorder is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease did not have its 
onset in service or for many years thereafter, nor does the 
evidence indicate it is related to pesticide, herbicide, or 
asbestos exposure during service.

2.  Hepatitis C did not have its onset in service or for many 
years thereafter, nor is there evidence of risk factors 
during service.




CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303.

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in January 2004 and October 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence that pertains to the claim.  A March 2006 letter 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions, 
including hearing testimony; service medical records; VA 
medical records; private medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



Lung Disorder

The veteran contends that his currently diagnosed chronic 
obstructive pulmonary disease is due to exposure to 
pesticides, herbicides, and/or asbestos exposure in service.  
He reported that there was a fog when the military sprayed 
for mosquitoes.  He also stated that he worked on planes 
which had been in Vietnam.  The veteran does not contend and 
the evidence does not show he served in Vietnam.  Finally, he 
contends that the brake dust he was exposed to in service was 
asbestos.

Service medical records are negative for a diagnosis or 
finding of any chronic lung condition.  On a medical history 
form at the time of the October 1971 enlistment examination, 
the veteran checked that he had asthma as a child.  The 
reviewing examiner noted that the veteran denied all else.  
The objective October 1971 enlistment examination report 
included notations that the veteran's lungs and chest were 
normal.  In September 1972 he was treated for acute 
bronchitis.  Chest x-ray was clear.  No further complaints 
were noted.  On his separation examination in 1974, the 
veteran checked that he had a history of asthma, shortness of 
breath, and a chronic cough.  The reviewing examiner noted 
that the veteran had shortness of breath, asthma, and a 
chronic cough during childhood with no trouble since then.  
The objective separation examination report noted the 
veteran's lungs were normal.  

Post service medical records note the veteran carries a 
diagnosis of emphysema or chronic obstructive pulmonary 
disease.  He was treated for a pneumothorax in October 2002 
for which a chest tube was placed.  His smoking history was 
noted at that time. On VA examination in April 2003 it was 
noted the veteran began smoking as a pre-teen, has smoked as 
much as 3 packs of cigarettes a day, and continues to smoke.  
Chest x-ray at that time noted clear lung fields and no 
active disease.

While the veteran contends that his current lung disorder is 
related to service, nothing in the record supports his 
contentions.  His service medical records reveal no chronic 
lung condition, and there is no evidence of such for more 
than 20 years following service.  Nothing in the medical 
evidence even suggests his current lung disorder is possibly 
related to asbestos exposure, pesticide exposure, or 
herbicide exposure, or is otherwise related to service.  
Rather, the evidence indicates his disorder is related to his 
long history of smoking.

As the evidence does not establish a chronic disability in 
service and there is no evidence suggesting a relationship 
between service and his current lung disorder, the claim for 
service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Hepatitis C

The veteran originally contended that he contracted hepatitis 
C due to sexual relations with a lady in Thailand and that it 
was "the only way I could have" contracted it.  On the risk 
factor questionnaire, he denied using intravenous drugs, 
intranasal cocaine and all other factors except high risk 
sexual activity.  At his hearing, he amended his risk factors 
to include getting cuts on his hand while working as a 
mechanic and handling tools from others with bloody cuts.

Service medical records are negative for any evidence of 
hepatitis, jaundice, or liver problems.  Likewise, there is 
no evidence of treatment for cuts to his hands or for 
sexually transmitted diseases.  He was treated during service 
for drug abuse, including heroin use.  A November 1973 
hospital narrative summary indicated that the veteran was an 
admitted user of heroin who was being detoxed.  The 
impression included drug abuse, heroin; moderate withdrawal 
symptoms.  A February 1974 treatment entry related a 
diagnosis of drug abuse, heroin.  A March 1974 VA hospital 
summary noted that the veteran was hospitalized for 
detoxification.  Liver function studies were normal.  

Post service treatment records note the veteran was diagnosed 
with hepatitis C apparently by liver biopsy in 1997.  A June 
1996 VA treatment report noted the veteran engaged in 
sexually promiscuous behavior.  In July 1997 he was treated 
for venereal warts, and noted a history of such 10 years 
previously.  A December 1997 VA treatment report noted the 
veteran had a history of intravenous drug use 20 years 
previously.  Similarly, a December 2002 VA treatment report 
noted the veteran reported he injected heroin a few times 
following discharge from service.  

While the veteran believes that his sexual activity during 
service, or possibly his job as a mechanic in service caused 
his hepatitis C, the service medical records are negative for 
findings relating to both, and do not support his 
contentions.  Further, the Board notes that the medical 
evidence shows post-service promiscuity, as well as 
intravenous drug abuse.  Those treatment records were 
prepared prior to the veteran's claim for service connection.  
After he filed his claim, however, he denied cocaine use and 
intravenous drug abuse.  The Board finds the veteran's 
statements made to treating providers, when considered with 
his documented drug abuse history highly probative, rendering 
his present contentions to the contrary not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

To the extent that drug abuse during service is argued to be 
the precipitating factor for his hepatitis C, the "frequent 
use of drugs to the point of addiction will be considered 
willful misconduct."  38 C.F.R. § 3.301(b)(3).  Service 
connection may not be granted when the disability is the 
result of the veteran's abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  Thus, any such contention fails.

In summary, the service medical records do not corroborate 
his reported risk factors, his present contentions lack 
credibility, and there is no evidence linking his Hepatitis C 
to a risk factor in service.  Thus, there is no basis upon 
which to establish service connection for Hepatitis C, and 
the claim is denied.




ORDER

Entitlement to service connection for a chronic lung 
condition is denied.

Entitlement to service connection for a Hepatitis C is 
denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a mental disorder.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records show treatment for drug 
abuse, including heroin use.  A November 1973 hospital 
narrative summary indicated that the veteran was an admitted 
user of heroin who was being detoxed.  The impression 
included drug abuse, heroin; moderate withdrawal symptoms; 
depression; and immature personality disorder.  A February 
1974 treatment entry related a diagnosis of drug abuse, 
heroin (physically dependent on drug).  A March 1974 VA 
hospital summary noted that the veteran was found to have be 
positive for morphine in his urine and that it was 
recommended that he participate in a drug program.  The 
diagnosis was drug abuse, heroin.  

On a medical history form at the time of the January 1974 
separation examination, the veteran checked that he that he 
had frequent trouble sleeping, depression, and nervous 
trouble.  The January 1974 objective separation examination 
report indicated that the veteran's reported nervousness, 
depression, and frequent trouble sleeping probably related to 
his problem with drugs and that he had been seen on several 
occasions for his drug problems, including two admissions 
during the past years.  The psychiatric evaluation was 
normal.  

An April 2003 VA psychiatric examination report noted that 
the veteran's claims file was not available for review.  The 
diagnosis was adjustment disorder with depressed mood.  In 
light of the above, the Board finds that a VA examination 
with claims file review is necessary prior to adjudication of 
the claim.  38 C.F.R. § 3.159(c)(4).

Additionally, a June 1996 VA treatment entry noted that about 
five years earlier the veteran was seen for depression in St. 
Louis.  Another June 1996 entry noted that the veteran stated 
that he had a lot of trouble with mood swings and that in 
1990 in St. Louis, a doctor wanted to put him on Lithium.  
The veteran reported that in 1990, he was diagnosed as manic 
depressive.  The Board observes it is unclear whether the 
veteran was treated at a VA facility in St. Louis.  As there 
are possible further VA treatment records that may be 
pertinent to the veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  
        
Accordingly, the issues are REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records concerning treatment for 
his claimed psychiatric problems in 1990 
from St. Louis, Missouri VA Medical 
Center (VAMC), to include a search of 
retired records, if necessary.  Current 
VA psychiatric treatment records from 
VAMC Little Rock dating since February 
2004 should also be obtained.

2.  Ask the veteran to identify all other 
medical providers who have treated him 
for his psychiatric disorder since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of historical records, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
that any current psychiatric disorder is 
etiologically related to the veteran's 
period of service.  If an opinion cannot 
be provided without resorting to mere 
speculation, it should be so stated.  

3.  Thereafter, review the veteran's claim 
for service connection for a psychiatric 
disorder.  If the claim remains denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


